LATTIMORE, J.
Conviction in county court of Hill county of adultery; punishment, a fine of $100.
We find in this record no statement of facts. Eive special charges were requested on behalf of appellant. Special charge No. 2 was given. In the absence of any statement of facts, we are unable to appraise the complaints of the refusal to give the other special charges. The court charged the jury on circumstantial evidence, and seems to have fully submitted the elements of the offense herein charged.
Finding no error in the record, the judgment will be affirmed.